ORDER
PER CURIAM.
In this consolidated appeal, Ralph Elmore (“Father”) appeals the circuit court’s judgment denying his petition for review of an administrative order under § 536.010 et seq. RSMo 1994, awarding Gracie Stevenson (“Mother”) child support, and the judgment of the trial court affirming the findings of the commissioner in Father’s action filed under the Uniform Reciprocal Enforcement of Support Law, § 454.010 et seq. Father alleges the trial court erred when it (1) failed to find the Division of Child Support Enforcement (“Division”) abused its discretion when it imputed income to Father, and (2) approved the family court commissioner’s findings imputing income to Father. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).